Title: To Benjamin Franklin from Jean-Jacques de Lafreté, 5 July 1778
From: Lafreté, Jean-Jacques de
To: Franklin, Benjamin


Magnanville le 5. Juillet 1778.
Nous ne retournerons à Surennes, Monsieur, que dans 5. ou 6. jours; mon premier soin sera de vous aller rendre mes devoirs; Permettéz en attendant, que je vous recommande une affaire dont Messrs. Bouffé et d’Angirard, auront, ou auront eûx l’honneur de vous parler, de la part de Messrs. Veuve Lalanne et fils, négocians à Bayonne, relativement au Navire l’Espérance, Capitaine Besrade, arrêté dit on Illégalement, et conduit à Neẅyorck. Comme j’ai un intérêt dans ce navire, je me joins à ces Messieurs pour vous demander conseil et protection.
Mad. De Lafreté qui jouit d’une assés bonne santé me charge de mille complimens pour monsieur votre fils, et pour vous; J’ai l’honneur de le saluer et de vous assurer, Monsieur, du profond Respect avec lequel je suis, votre très humble et très obéissant serviteur
Lafreté
M.franklin à Passy
 
Endorsed: M. de la Freté and De Lalanne about a Ship Magnanville 5. juillet 1778.
